Title: From George Washington to Daniel Owen, 19 June 1790
From: Washington, George
To: Owen, Daniel



Sir,
United States [New York] June 19th 1790.

I have delayed acknowledging the receipt of your letter of the 29th of may, which contained official information of the adoption

and ratification of the Constitution of the United States of America by the State of Rhode Island and Providence Plantations, until the form of the ratification should be received, which, together with your letter accompanying it, got to my hands but a few days ago; and I take this opportunity of offering you my sincere congratulations upon this event, which unites under one general Government all the branches of the great American family; and I doubt not but it will prove as auspicious to the good people of your State as it is pleasing to other parts of the Union. With due consideration, I am, Sir, Your most Obedt Servt

Go: Washington

